Case 0:21-cv-60404-XXXX Document 1 Entered on FLSD Docket 02/21/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

  LLOYD VALDIMAR FALCONER,

                Plaintiff,
  v.

  ASTRID 1 LLC D/B/A HOLLYWOOD
  BEACH HOTELS, ASTRID 2 LLC
  D/B/A SEA TURTLE RESORT,
  ASTRID 3 LLC, ASTRID 4 LLC,
  ASTRID 5 LLC, MARC EISENMANN,
  ASTRID EISENMANN,

              Defendants.
  __________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

         Plaintiff, LLOYD VALDIMAR FALCONER, brings this action against Defendants,

  ASTRID 1 LLC D/B/A HOLLYWOOD BEACH HOTELS, ASTRID 2 LLC D/B/A SEA TURTLE

  RESORT, ASTRID 3 LLC, MARC EISENMANN, and ASTRID EISENMANN, , pursuant to the

  Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff LLOYD VALDIMAR FALCONER was a resident of

  the State of Florida and an “employee” of Defendants as defined by the FLSA.

  3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

  recurring basis within the meaning of the FLSA.

  4.     At all times material hereto, Defendant, ASTRID 1 LLC D/B/A HOLLYWOOD BEACH

  HOTELS, was a Florida corporation with its principal place of business in South Florida, engaged

  in commerce in the field of hotel operations, at all times material hereto was the “employer” of
Case 0:21-cv-60404-XXXX Document 1 Entered on FLSD Docket 02/21/2021 Page 2 of 6




  Plaintiff as that term is defined under statutes referenced herein, engaged along with its employees

  in interstate commerce, and has annual gross sales and/or business volume of $500,000 or more.

  5.     At all times material hereto, Defendant, ASTRID 2 LLC D/B/A SEA TURTLE RESORT,

  was a Florida corporation with its principal place of business in South Florida, engaged in

  commerce in the field of hotel operations, at all times material hereto was the “employer” of

  Plaintiff as that term is defined under statutes referenced herein, engaged along with its employees

  in interstate commerce, and has annual gross sales and/or business volume of $500,000 or more.

  6.     At all times material hereto, Defendant, ASTRID 3 LLC, was a Florida corporation with

  its principal place of business in South Florida, engaged in commerce in the field of hotel

  operations, at all times material hereto was the “employer” of Plaintiff as that term is defined under

  statutes referenced herein, engaged along with its employees in interstate commerce, and has

  annual gross sales and/or business volume of $500,000 or more.

  7.     At all times material hereto, Defendant, ASTRID 4 LLC, was a Florida corporation with

  its principal place of business in South Florida, engaged in commerce in the field of hotel

  operations, at all times material hereto was the “employer” of Plaintiff as that term is defined under

  statutes referenced herein, engaged along with its employees in interstate commerce, and has

  annual gross sales and/or business volume of $500,000 or more.

  8.     At all times material hereto, Defendant, ASTRID 5 LLC, was a Florida corporation with

  its principal place of business in South Florida, engaged in commerce in the field of hotel

  operations, at all times material hereto was the “employer” of Plaintiff as that term is defined under

  statutes referenced herein, engaged along with its employees in interstate commerce, and has

  annual gross sales and/or business volume of $500,000 or more.
Case 0:21-cv-60404-XXXX Document 1 Entered on FLSD Docket 02/21/2021 Page 3 of 6




  9.     Defendant, MARC EISENMANN, is a resident of Broward County, Florida and was, and

  now is, a manager of Defendant, ASTRID 1 LLC D/B/A HOLLYWOOD BEACH HOTELS,

  ASTRID 2 LLC D/B/A SEA TURTLE RESORT, ASTRID 3 LLC, ASTRID 4 LLC, AND ASTRID

  5 LLC, controlled Plaintiff’s duties, hours worked, and compensation, and managed the day-to-

  day operations of ASTRID 1 LLC D/B/A HOLLYWOOD BEACH HOTELS, ASTRID 2 LLC

  D/B/A SEA TURTLE RESORT, ASTRID 3 LLC, ASTRID 4 LLC, and ASTRID 5 LLC.

  Accordingly, MARC EISENMANN was and is an “employer” of the Plaintiff within the meaning

  of 29 U.S.C. §203(d).

  10.    Defendant, ASTRID EISENMANN, is a resident of Broward County, Florida and was, and

  now is, a manager of Defendant, ASTRID 1 LLC D/B/A HOLLYWOOD BEACH HOTELS,

  ASTRID 2 LLC D/B/A SEA TURTLE RESORT, ASTRID 3 LLC, ASTRID 4 LLC, AND ASTRID

  5 LLC, controlled Plaintiff’s duties, hours worked, and compensation, and managed the day-to-

  day operations of ASTRID 1 LLC D/B/A HOLLYWOOD BEACH HOTELS, ASTRID 2 LLC

  D/B/A SEA TURTLE RESORT, ASTRID 3 LLC, ASTRID 4 LLC, and ASTRID 5 LLC.

  Accordingly, ASTRID EISENMANN was and is an “employer” of the Plaintiff within the meaning

  of 29 U.S.C. §203(d).

  11.    Defendants, ASTRID 1 LLC D/B/A HOLLYWOOD BEACH HOTELS, ASTRID 2 LLC

  D/B/A SEA TURTLE RESORT, ASTRID 3 LLC, ASTRID 4 LLC, and ASTRID 5 LLC, are a

  single enterprise under the Fair Labor Standards Act, performed related activities through unified

  operation and common control for a common business purpose, engaged along with their

  employees in interstate commerce, and have an annual gross sales and/or business volume of

  $500,000 or more.
Case 0:21-cv-60404-XXXX Document 1 Entered on FLSD Docket 02/21/2021 Page 4 of 6




  12.        Defendants, ASTRID 1 LLC D/B/A HOLLYWOOD BEACH HOTELS, ASTRID 2 LLC

  D/B/A SEA TURTLE RESORT, ASTRID 3 LLC, ASTRID 4 LLC, and ASTRID 5 LLC, were joint

  employers of Plaintiff, under the Fair Labor Standards Act, shared Plaintiff’s services, had Plaintiff

  acting in the interest of each business, and shared common control of Plaintiff.

  13.    At times material hereto, Defendants MARC EISENMANN and ASTRID EISENMANN

  managed the day-to-day operations of the following hotels, which constitute a single enterprise

  under the FLSA and jointly employed Plaintiff: (1) Seagull, 1915 N Ocean Drive, Hollywood,

  Florida, (2) Flamingo, 324 McKinley Street, Hollywood, Florida, (3) Swan, 345 Cleveland Street,

  Hollywood, Florida, (4) Sea Turtle, 315 Roosevelt Street, Hollywood, Florida, (5) Seaside, 333

  Oklahoma Street, Hollywood, Florida, (6) Blue Wave, 333 Cleveland Street, Hollywood, Florida,

  (7) Ocean Villas, 327 Cleveland Street, Hollywood, Florida, (8) Silver Spray, 2115 North Ocean

  Drive, Hollywood, Florida, (9) Paradise, 1907 North Surf Road, Hollywood, Florida, (10) The

  Palms, 1815 North Ocean Drive, Hollywood, Florida, (11) Grenier’s, 326 Nebraska Street,

  Hollywood, Florida, and (12) OceanSide, 315 Cleveland Street, Hollywood, Florida.

  14.    Two or more of Defendants’ employees handled tools, supplies, and equipment

  manufactured outside Florida in furtherance of their business, including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  15.    Plaintiff LLOYD VALDIMAR FALCONER worked for Defendants as a maintenance

  laborer.

  16.    Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for certain hours worked over 40 per week.

  17.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.
Case 0:21-cv-60404-XXXX Document 1 Entered on FLSD Docket 02/21/2021 Page 5 of 6




  18.     Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

  19.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  20.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  21.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-20 above as if

  set forth herein in full.

  22.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

  liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  23.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.
Case 0:21-cv-60404-XXXX Document 1 Entered on FLSD Docket 02/21/2021 Page 6 of 6




                                     Respectfully submitted,

                                     Koz Law, P.A.
                                     320 S.E. 9th Street
                                     Fort Lauderdale, Florida 33316
                                     Phone: (786) 924-9929
                                     Fax: (786) 358-6071
                                     Email: ekoz@kozlawfirm.com




                                     Elliot Kozolchyk, Esq.
                                     Bar No.: 74791
